DETAILED ACTION
	This Office Action is in response to the amendment filed on July 14, 2022. Claims 23, 24, and 27 - 42 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James E. Walton, Reg. No. 47,245 on August 17, 2022.
The application has been amended as follows: 

Claim 23: A method of computationally digitally modeling in two, three, or more dimensions an infrastructure, comprising:
computationally using digital two- or three-dimensional objects and computationally attributing at least one flexibility attribute to at least one of the objects;
wherein each of the flexibility attributes comprises at least one flexibility tolerance relating to [[the]] a corresponding object; 
wherein each of the flexibility attributes is designed for being used in an automated conflict resolution of the corresponding object with another digital two- or three-dimensional object when computationally merging said infrastructure model with another infrastructure model;
wherein each of the tolerance(s) is a flexibility parameter taken from [[the]] a following list:
position, dimension, cost, time for change, state of progress, state of storage, and any combination thereof,
related to said object;
wherein each of the at least one flexibility attribute comprises a numerical value computed on [[the]] a basis of [[the]] corresponding flexibility parameters, said computation resulting in averaging said parameters[[.]];
said method comprising following steps:
(a) importing and aggregating the models with the at least one flexibility attribute;
(b) automatically detecting potential conflict(s) between objects of the models;
(c) automatically searching for at least one possible solution to each of the at least one conflict, based on the flexibility attribute(s) of the objects related to the conflict.

	Claim 31, line 1, the words “The method” have been replaced with --A method--

	Claim 31, line 6, the words “the corresponding object” have been replaced with --a corresponding object--

	Claim 31, lines 7 - 8, the words “taken from the following list” have been replaced with --taken from a following list--

	Claim 31, line 13, the words “on the basis of” have been changed to --on a basis of--

	Claim 31, line 13, the words “the corresponding flexibility parameters” have been changed to --corresponding flexibility parameters--

	Claim 31, line 15, the words “comprising the following steps” have been changed to --comprising following steps--

	Claim 41, line 3, the words “the steps of merging” have been changed to --steps of merging--

	Claim 41, line 8, the words “the corresponding object” have been changed to --a corresponding object--

	Claim 41, lines 9 - 10, the words “the following list” have been changed to --a following list--

	Claim 41, line 15, the words “on the basis of” have been changed to --on a basis of--

Claim 41, line 15, the words “the corresponding flexibility parameters” have been changed to --corresponding flexibility parameters--

	Claim 41, line 17, the words “comprising the following steps” have been changed to --comprising following steps--

Response to Amendment
	The amendment filed on July 14, 2022 have been entered and considered by the examiner. Based on the amendments to the claims, including the amendments in the Examiner’s Amendment above to overcome the rejections under 35 U.S.C. 101 as well as 112 issues, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 23, 24, and 27 - 42 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 23: The prior art of Reghetti et al. (U.S. PG Pub 2008/0275674 A1) discloses a conflict resolution system regarding BIM models, and further in view of Bumbalough et al. (U.S. PG Pub 2016/0210377 A1) adds receiving building information models.
However, none of the references taken either alone or in combination with the prior art of record discloses:
“computationally using digital two- or three-dimensional objects and computationally attributing at least one flexible attribute to at least one of the objects, and
wherein each of the at least one flexibility attribute comprises at least one flexibility tolerance related to a corresponding object, and
wherein each of the at least one flexibility attribute comprises a numerical value computed on a basis of the corresponding flexibility parameters, said computation resulting in averaging said parameters”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 31: The prior art of Reghetti et al. (U.S. PG Pub 2008/0275674 A1) discloses a conflict resolution system regarding BIM models, and further in view of Bumbalough et al. (U.S. PG Pub 2016/0210377 A1) adds receiving building information models.
However, none of the references taken either alone or in combination with the prior art of record discloses:
	“A method for computationally merging and managing several digital two, three, or more dimensional infrastructure models,
	wherein at least one of the models is generated using digital two-or three-dimensional objects and attributing at least one flexibility attribute to at least one of the objects, wherein each of the flexibility attributes comprises at least one flexibility tolerance relating to a corresponding object,
	wherein each of the tolerance(s) is a flexibility parameter taken from a following list,
	position, dimension, cost, time for change, state of progress, state of storage, and any combination thereof,
	related to said object, and
	wherein each of the at least one flexibility attribute comprises a numerical value computed on a basis of corresponding flexibility parameters, said computation resulting in averaging of said parameters”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 41: The prior art of Reghetti et al. (U.S. PG Pub 2008/0275674 A1) discloses a conflict resolution system regarding BIM models, and further in view of Bumbalough et al. (U.S. PG Pub 2016/0210377 A1) adds receiving building information models.
However, none of the references taken either alone or in combination with the prior art of record discloses:
	“A non-transitory computer readable medium storing a computer program having instructions that are executable by a computer, the instructions configuring said computer to perform steps of merging and managing several digital two, three, or more dimensional infrastructure models,
	wherein at least one of the models is generated using digital two-or three-dimensional objects and attributing at least one flexibility attribute to at least one of the objects, wherein each of the flexibility attributes comprises at least one flexibility tolerance relating to a corresponding object,
	wherein each of the tolerance(s) is a flexibility parameter taken from a following list,
	position, dimension, cost, time for change, state of progress, state of storage, and any combination thereof,
	related to said object, and
	wherein each of the at least one flexibility attribute comprises a numerical value computed on a basis of corresponding flexibility parameters, said computation resulting in averaging of said parameters”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
August 17, 2022